Citation Nr: 0520130	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-03 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher initial rating for a left total knee 
replacement, as secondary to the service-connected disability 
of left knee arthritis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1990 to 
August 1991, November 1991 to May 1992, May 1994 to September 
1994 and May 1995 to September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the 30 percent 
evaluation for the veteran's left total knee replacement.

This claim was previously before the Board in January 2004, 
when it was remanded to comply with the Veterans Claims 
Assistance Act.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	This claim is remanded to obtain a new VA orthopedic 
examination.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for another VA 
examination.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  See 38 C.F.R. § 4.10 (2004).

Accordingly, the case is REMANDED for the actions listed 
below.

1.  The veteran should be scheduled for a VA orthopedic 
examination to assess the nature and extent of her 
service-connected left knee disability.  The examiner 
must thoroughly review the claims folder prior to 
evaluating the veteran.  All indicated tests and studies 
should be performed, to include full range of motion 
studies, and all clinical findings and diagnoses clearly 
set forth in the examination report.  Additionally the 
examiner should provide the following opinions based 
upon the medical evidence of record.

A.  The examiner should be asked to provide an 
opinion as to whether the veteran's left knee 
exhibits pain, weakened movement, excess 
fatigability, or incoordination attributable to the 
service connected disability; and, if feasible, 
this determination should be expressed in terms of 
the degree of additional range of motion loss due 
to any weakened movement, excess fatigability, or 
incoordination.

B.  The examiner should also provide an opinion as 
to whether pain could significantly limit 
functional ability during flare-ups or on repeated 
use over a period of time.  This determination 
should if feasible, be portrayed in terms of the 
degree of additional range of motion loss due to 
pain on use or during flare-ups.

2.  All opinions expressed must be supported by 
reference to the medical evidence of record.

3.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claim should be readjudicated.  In the 
event that the claim is not resolved to the 
satisfaction of the veteran, she should be furnished a 
Supplemental Statement of the Case that includes all 
additional applicable laws and regulations, and the 
reason for the decision.  The veteran must be given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

